DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.  The rejection over Eva (US 2016/0145137) has been overcome by the amendments to claim 5.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eva (US 2016/0145137).
	As to claim 5, Eva teaches a silica (i.e., quartz) glass having a thickness and six major surfaces.  See the abstract and Figure 18.  The glass shown in Figure 18 has a lowest value of hydrogen concentration of about 0.9x1017 molecules/cm3 and a highest value of about 1.3x1017 molecules/cm3 in the y direction.  See Figure 18.  Across the y direction, the examiner calculates from Figure 18 that the glass has a maximum at about 6 cm which falls between the glass surface and t/4 (25 cm/4 = 6.25 mm).   The glass has a maximum below the surface as seen in Figure 18.
	As to claim 6, Eva discloses that the hydrogen concentration at the surface of the blank is about 0.9x1017 molecules/cm3 which falls within the claimed range.  See Figure 18.
	As to claim 7, Eva discloses that the hydrogen concentration at the center of the glass in the y direction is about 1.1x1017 molecules/cm3 which falls within the claimed range.  See Figure 18.
	As to claim 8, the difference between the highest and lowest hydrogen concentration in the y direction of Figure 18 is 1.3x1017 - 0.9x1017 = 0.4 x 1017 molecules/cm3 (i.e., 4x1016 molecules/cm3).

Response to Arguments
Applicant’s arguments with respect to claims 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784